DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 15-20 have been considered but are moot.
Regarding claim 1, the newly amended claim limitation is still met by Brown and Pretlove, as illustrated in Fig. 2 and 3, Brown disclose that the virtual representation of the object “hand” is generated as a virtual representation by the camera sensor [el. 34]; in this case the object that is overlaid on top of a live video stream of the object, para. [0029], disclosing a sensed object is moved into the sensor field of view, the sensor input system detects the location of the object within the sensor field of view, generates sensor data, and transfers the sensor data to the processor for processing the sensor data, the sensed object may be a human hand, para. [0030], disclosing the processor generates a digital sensed object based on the sensor data generated by the sensor input, the digital sensed object is the digital representation of the sensed object, detecting when the digital sensed object touches another digital object such as a digital displayed object, which may be a representation of an object displayed in a 3D image or 3D video displayed by the display system, indicating the digital sensed object as a virtual representation of a sensed object as a physical object, the digital displayed object can also be a virtual representation of a physical object corresponding to the object displayed in the image or video. Hence, Brown discloses the entire claim limitation of “providing a virtual representation of a test object in a physical test cell by generating the virtual representation with one or more sensors; receiving information related to the test object through one or more digital feeds from one or more cameras; visualizing the information on the virtual representation by overlaying one or more digital feeds from the one or more cameras over at least a portion of the virtual representation of the test object; and displaying the virtual representation of the test object with the overlaid data stream.”
Further, Prelove discloses real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object are received; the one or more video or camera images are superimposed on the 3D model image and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, para. [0042], disclosing the combined image displayed consists of parts of a real image superimposed over a view of the 3D model, Figs. 1c-1f, showing real images overlaid on 3D graphics models, indicating superimposing the video or images on the 3D model image comprising real and 3D model graphics/a view of the 3D model can correspond to overlaying a data stream from the camera (video or images) over at least a portion of the virtual representation of the physical object (Fig. 2, para. 34-41) thus discloses the entire claim limitation of “providing a virtual representation of a test object in a physical test cell by generating the virtual representation with one or more sensors; receiving information related to the test object through one or more digital feeds from one or more cameras; visualizing the information on the virtual representation by overlaying one or more digital feeds from the one or more cameras over at least a portion of the virtual representation of the test object; and displaying the virtual representation of the test object with the overlaid data stream.”
Claim Objections
Claim 2 is objected to because of the following informalities:  
The instant claim to recite the claim limitation of “wherein the the …” which appears to be a grammatical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2011/0169832 A1 to Brown et al. (hereinafter refers as Brown)


    PNG
    media_image1.png
    384
    381
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    397
    370
    media_image2.png
    Greyscale

Regarding claim 1, Brown discloses. A method of providing three-dimensional visualization (Brown, para. [0003], disclosing the display of 3D images), comprising: 
providing a virtual representation of a physical object by generating the virtual representation with one or more sensors (Brown, FIG. 2, showing digital representation 62 representing the user’s hand, para. [0024], disclosing detecting a physical object, such as a human hand, touches a digitally sensed object, such as an object that is overlaid on top of a live video stream of the object, para. [0029], disclosing a sensed object is moved into the sensor field of view, the sensor input system detects the location of the object within the sensor field of view, generates sensor data, and transfers the sensor data to the processor for processing the sensor data, the sensed object may be a human hand, para. [0030], disclosing the processor generates a digital sensed object based on the sensor data generated by the sensor input, the digital sensed object is the digital representation of the sensed object, detecting when the digital sensed object touches another digital object such as a digital displayed object, which may be a representation of an object displayed in a 3D image or 3D video displayed by the display system, indicating the digital sensed object as a virtual representation of a sensed object as a physical object, the digital displayed object can also be a virtual representation of a physical object corresponding to the object displayed in the image or video); 
receiving information related to the physical object through one or more digital feeds from one or more cameras [el. 34] (Brown, para. [0024], disclosing detecting a physical object, such as a human hand, touches a digitally sensed object, such as an object that is overlaid on top of a live video stream of the object, para. [0029], disclosing a sensed object is moved into the sensor field of view, the sensor input system detects the location of the object within the sensor field of view, generates sensor data, and transfers the sensor data to the processor for processing the sensor data, the sensed object may be a human hand, para. [0030], disclosing the processor generates a digital sensed object based on the sensor data generated by the sensor input, the digital sensed object is the digital representation of the sensed object, detecting when the digital sensed object touches another digital object such as a digital displayed object, which may be a representation of an object displayed in a 3D image or 3D video displayed by the display system, para. [0031], disclosing the sensor input may be used to detect more than one digital sensed object, the digital sensed object may be configured to interact with other digital sensed objects such as in a digital rendition of a physical environment, the 3D information associated with such additional digital sensed objects may be overlaid on top of a live video, thus making it appear to the user that they are actually manipulating physical objects within a physical environment, indicating the live video can correspond to information related to the physical object corresponding to the digitally sensed objects); 
visualizing the information on the virtual representation by overlaying one or more digital feeds from the one or cameras over at least a portion of the virtual representation of the test object and displaying the virtual representation of the test object with the overlaid data stream (Brown, FIG. 2, showing digital representation 62 representing the user’s hand, FIG. 3, showing digital representation of a human hand touching a digital sensed object of a ball, para. [0024], disclosing detecting a physical object, such as a human hand, touches a digitally sensed object, such as an object that is overlaid on top of a live video stream of the object, para. [0029], disclosing a sensed object is moved into the sensor field of view, the sensor input system detects the location of the object within the sensor field of view, generates sensor data, and transfers the sensor data to the processor for processing the sensor data, the sensed object may be a human hand, para. [0030], disclosing the processor generates a digital sensed object based on the sensor data generated by the sensor input, the digital sensed object is the digital representation of the sensed object, detecting when the digital sensed object touches another digital object such as a digital displayed object, which may be a representation of an object displayed in a 3D image or 3D video displayed by the display system, para. [0031], disclosing the sensor input may be used to detect more than one digital sensed object, the digital sensed object may be configured to interact with other digital sensed objects such as in a digital rendition of a physical environment, the 3D information associated with such additional digital sensed objects may be overlaid on top of a live video, thus making it appear to the user that they are actually manipulating physical objects within a physical environment, indicating the live video stream can correspond to information related to the physical object corresponding to the additional digital sensed objects, and overlaying the 3D information on top of the live video can correspond to visualizing the live video as the information on the 3D information as the virtual representation);

Regarding claim 2, Brown discloses the method of claim 1, wherein the one or more cameras are the one or more sensors (Brown, para. [0031], disclosing the camera sensor input may be used to detect more than one digital sensed object, the digital sensed object may be configured to interact with other digital sensed objects such as in a digital rendition of a physical environment, the 3D information associated with such additional digital sensed objects may be overlaid on top of a live video, thus making it appear to the user that they are actually manipulating physical objects within a physical environment, indicating the live video can correspond to the one or more digital feeds received from one or more sensors providing the live video as received information related to the physical objects corresponding to the digital sensed objects).
Claim(s) 1-2, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2010/0315416 A1 to Pretlove et al. (hereinafter refers Pretlove)


    PNG
    media_image3.png
    379
    525
    media_image3.png
    Greyscale
 
Regarding claim 1, Pretlove discloses A method of providing three-dimensional visualization (Pretlove, Abstract, disclosing images from the real installation are combined with the 3D model in different ways), comprising: 
providing a virtual representation of a physical object by generating the virtual representation with one or more sensors (Pretlove, para. [0032], disclosing remote inspection of infrastructure in a process such as equipment, instrumentations and utility systems in a process or part of a process, making use of a 3D model/CAD model of the physical process, preferably the same as or derived from a 3D model that was generated during the design and engineering phase, the 3D model is also connected to the SCS (distributed control system) or an industrial control system so that individual graphic objects in the 3D model are linked to or in someway associated with the software control objects in the DCS representing and connected to the individual real objects, valves, sensors, tanks, columns, pipes etc. in the real installation, indicating individual graphic objects can be virtual representations of physical objects such as individual real objects, valves, sensors, tanks, columns, pipes etc., and the 3D model can correspond to a virtual representation of a physical object such as infrastructure, equipment, instrumentations, utility systems); 
receiving information related to the physical object through one or more digital feeds from one or more cameras (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object are received); 
visualizing the information on the virtual representation by overlaying one or more digital feeds from the one or cameras over at least a portion of the virtual representation of the test object and displaying the virtual representation of the test object with the overlaid data stream (Pretlove, Fig. 2, showing a presentation having the real image overlaid on the 3D models, paras. [0034]-[0041], disclosing the 3D process model to navigate to a certain object to inspect or interact with, the 3D model calculating viewpoint data associated with or defining the process part so selected in the 3D model, one or more cameras are selected and pointed at the real object in the real installation, one or more camera or video images of the real objects are generated and recorded, the one or more video or camera images are superimposed on the 3D model image and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, Figs. 1c-1f, showing real images overlaid on 3D graphics models, indicating superimposing the video or images on the 3D model image comprising real and 3D model graphics can correspond to visualizing the information (video or images) on the virtual representation (3D models)).
Regarding claim 2, Pretlove discloses the method of claim 1, wherein the receiving information related to the physical object comprises receiving one or more digital feeds from one or more sensors (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, para. [0045], disclosing the camera is to return an image or live video recording, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object recorded as one or more digital feeds by the cameras as one or more sensors).

Regarding claim 6, Pretlove discloses the method of claim 5, further comprising calibrating the one or more sensors to the virtual representation of the physical object (Pretlove, para. [0033], disclosing signals output from the 3D model may steer the cameras, and may be processed by a module of the DCS and data from the 3D model, eg viewpoints, positions and selection on the model, then matched to software control objects in the control system and data associated with those objects held by the DCS 7, paras. [0034]-[0041], disclosing selecting a part of the process of interest showing by the 3D model, calculating viewpoint data associated with or defining the process part so selected, one or more cameras are selected and pointed at the real object in the real installation along a line of sight which is dependent on, or calculated from, or transformed from viewpoint data generated by the 3D model, one or more camera or video images are generated and recorded, registered to the 3D model image of the process and superimposed on the 3D model image to a certain extent and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, para. [0044], disclosing the viewpoint from the 3D model to a selected position in the 3D model is used to provide position information so that a camera can be moved to point along the line of sight which corresponds with the viewpoint in the 3D model, indicating the cameras being selected and pointed along a line of sight based on the viewpoint data generated by the 3D model can correspond to calibrating the cameras as the one or more sensors to the 3D model corresponding to the virtual representation of the physical object).

Regarding claim 9, Pretlove discloses the method of claim 6, wherein the providing the virtual representation is generated through a computer aided design model (Pretlove, para. [0004], disclosing the physical layout of an industrial process or part of may be represented by using a computer generated 3D process model or a model based on a CAD representation, or by computer implemented simulations of a process, para. [0017], disclosing a 3D model/CAD model of the physical process generated during the design and engineering phase of the installation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of US Patent Publication No. 2020/0099891 A1 to Valli et al.
Regarding claim 7, Pretlove discloses the method of claim 6. However, Pretlove does not expressly disclose manipulating the data stream by reducing a resolution based on a level of detail depending on a virtual distance between a virtual viewing perspective and the virtual representation of the physical object.
On the other hand, Valli discloses manipulating the data stream by reducing a resolution based on a level of detail depending on a virtual distance between a virtual viewing perspective and the virtual representation (Valli, para. [0087], disclosing transmitting perspective videos, reducing resolution of coded/transmitted/rendered data components as a function of a user’s proximity or distance from connected note/participants (e.g., a level of detail may be decreased for distant objects), indicating the data components can correspond to the data stream manipulated by reducing the resolution based on the level of detail depending on the distance between the viewpoint and object corresponding to a virtual distance between the user’s viewpoint as the virtual viewing perspective and the distance objects corresponding to the virtual representation). Because Pretlove discloses a virtual distance between a virtual viewing perspective and the virtual representation of the physical object (Pretlove, para. [0044], disclosing a viewpoint from the 3D model to a selected position in the 3D model is used to provide position information to control the camera in the real installation), combining Pretlove and Valli can reduce a resolution based on level of detail depending on the virtual distance between a virtual viewing perspective and the virtual representation of the physical object.
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Pretlove with Valli to manipulate data stream based on level of detail. The suggestion/motivation would have been to

Regarding claim 8, Pretlove in view of Valli discloses the method of claim 7, further comprising receiving an input from a user (Pretlove, para. [0021], disclosing the operator can select an object in the 3D model and get a context sensitive menu or a task list including operations such as show live data from the process, show data from a previous inspection, show data from a predefined inspection, show tasks and trends).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove (US Pub 2010/0315416 A1) in view of Staudenmaier et al. (US Pub 2017/0236305 A1, hereinafter refers Staudenmaier).

	Regarding claim 15, Pretlove discloses all limitation of claim 1, 
	Pretlove does not explicitly disclose wherein the receiving information related to the test
object comprises receiving information from a plurality of sensors related to the physical object
and the information from the plurality of sensors is time synchronized;
Staudenmaier teaches wherein the information from the plurality of sensors is time synchronized (Staudenmaier, ¶0027, 0122, “the input frames 210.1 to 210.4 are provided synchronized in time for synthesizing.”); 
It would have been obvious before the effective filing date of the claimed invention to have modified Pretlove to include Staudenmaier in order to adjust a calibration data for generating a perspective view (Staudenmaier, ¶0005).

Regarding claim 16, Prelove in view of Staudenmaier discloses combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information (Staudenmaier, ¶0038, “geometric alignment data predetermined to geometrically align the image data of the input frames in the output frame 200. A geometrical alignment considers for instance the arrangement of the cameras and the fields of view captured by the cameras. The mapping of the locations of each pixel of the synthesized output frame 200 to at least one location in at least one input frame 210.1 to 210.4 based on predefined calibration data comprises geometric alignment data the considers the geometrical alignment of the input frames 210.1 to 210.4 to allow for the synthesis of the surround view in the output frame 200.” ¶0039, “The mapping of the locations of each pixel of the synthesized output frame 200 to at least one pixel of one input frame 210.1 to 210.4 based on based on predefined calibration data comprises geometric alignment data considers the geometrical correction of the imaging in the input frames 210.1 to 210.4.” ¶0034, “for pixels in overlapping regions, the predefined calibration data 100 stores the location information (coordinates) of corresponding pixels of two of the input frames 210.1 to 210.4.” ¶0047, “The filtering module 135 receives the location coordinates (x,y) and, if required, determines the pixel value at the requested location coordinates” ¶0051, “The filter module 135 may be part of the synthesizing stage 110.” ¶0058, “A data record is selectable based on a height level information relating to a respective overlapping region.” ¶0068, “the predefined calibration data 100 associates the location of each output pixel in the overlapping regions with a blending parameter. The blending parameter specifies for instance a weight relating to an input frame, in particular a blending parameter specifies a relative weight of the contributions from the input frames to a pixel location in the output frame 200. With the blending operation, the visibility of seams due to transition between adjacent cameras can be eliminated.” A blending could also be considered as filtering because certain pixel information are removed during blending. ¶0071, “The predefined calibration data 100 in form of a look-up table further associates each location of an output pixel (in particular each location in an overlapping region) of the output frame 200 with a blending parameter such as an alpha transparency parameter, on the basis of which the values contributed by the two input frames are combined to obtain the corresponding output pixel.”).
visualizing the information on the virtual representation (Pretlove, Fig. 2, showing a presentation having the real image overlaid on the 3D models, paras. [0034]-[0041], disclosing the 3D process model to navigate to a certain object to inspect or interact with, the 3D model calculating viewpoint data associated with or defining the process part so selected in the 3D model, one or more cameras are selected and pointed at the real object in the real installation, one or more camera or video images of the real objects are generated and recorded, the one or more video or camera images are superimposed on the 3D model image and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, Figs. 1c-1f, showing real images overlaid on 3D graphics models, indicating superimposing the video or images on the 3D model image comprising real and 3D model graphics can correspond to visualizing the information (video or images) on the virtual representation (3D models)).

Regarding claim 17, Prelove in view of Staudenmaier discloses mapping the information from the plurality of sensors or the amalgamated information to the virtual representation, and using the mapping for the visualizing so that the amalgamated information is displayed in three
dimensions aligned with and visually depicted onto the virtual representation of the physical object (Staudenmaier para. 4, para. 38-39, para. 53-55).

Regarding claim 18, Prelove in view of Staudenmaier discloses wherein the plurality of sensors comprises a plurality of cameras positioned around the physical object each providing a digital image feed of the physical object (Staudenmaier, Fig. 3).

Regarding claim 19, Prelove in view of Staudenmaier discloses mapping the information from the plurality of sensors or the amalgamated information to the virtual representation comprises generating a three dimensional mesh to integrate the information from the plurality of sensors or the amalgamated information onto the virtual representation of the physical object (Staudenmaier para. 4, para. 38-39, para. 53-55).

Regarding claim 20, Prelove in view of Staudenmaier discloses manipulating the information from the plurality of sensors into the amalgamated information by reducing a resolution based on a level of detail depending on a virtual distance between a virtual viewing perspective and the virtual representation of the physical object (Staudenmaier, para. 80, para. 85, para. 91).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAI Y CHEN/Primary Examiner, Art Unit 2425